Memorandum: Per Curiam.
Plaintiff is not entitled to recover double time for Sunday work under the provisions of the Fair Labor Standards Act (U. S. Code, tit. 29, § 201 et seq.). Executive Order No. 9240 (as amd. by Executive Order No. 9248; 7 Fed. Reg. 7419, eff. Oct. 1, 1942; also in note to U. S. Code, Supp. Ill, tit. 40, § 326) is not binding on the defendant.
The judgment should be modified by reducing-the amount thereof to the sum of $1,381.36, with interest and costs, and as modified affirmed, without costs.
Shibntag, McLaughlin and Hecht, JJ., concur.
Judgment modified.